   Case 5:19-cv-03268-SAC Document 14 Filed 07/31/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


JEREMY MICHAEL WILMOT,

                             Plaintiff,

          v.                                       CASE NO. 19-3268-SAC

NEOSHO COUNTY JAIL, et al.,


                             Defendants.


                         MEMORANDUM AND ORDER

     This matter is a civil rights action filed under 42 U.S.C. § 1983.

On June 15, 2020, the Court directed plaintiff to file a second amended

complaint on or before July 15, 2020. Plaintiff has failed to do so,

and on July 16, 2020, the Court directed him to show cause on or before

July 30, 2020, why this matter should not be dismissed for lack of

prosecution. Plaintiff failed to respond.

     Rule 41(b) of the Federal Rules of Civil Procedure “authorizes

a district court, upon a defendant’s motion, to order the dismissal

of an action for failure to prosecute or for failure to comply with
the Federal Rules of Civil Procedure or ‘a court order.’” Young v.

U.S., 316 F. App'x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ.

P. 41(b)). “This rule has been interpreted as permitting district

courts to dismiss actions sua sponte when one of these conditions is

met.” Id. (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31

(1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)).

“In addition, it is well established in this circuit that a district
court is not obligated to follow any particular procedures when

dismissing an action without prejudice under Rule 41(b).” Young,

316 F. App'x at 771–72 (citations omitted).
   Case 5:19-cv-03268-SAC Document 14 Filed 07/31/20 Page 2 of 2




    Because plaintiff has failed to respond to the Court’s orders,

this matter will be dismissed.

    IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice under Fed. R. Civ. P. 41(b).

    IT IS SO ORDERED.

    DATED:    This 31st day of July, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
